DETAILED ACTION
	An amendment was received and entered on 11/12/2021. 
Claims 39, 40, 49, 64, 77, 139, 140, 142, 145, and 152 were canceled and claims 155 and 156 were added.
Claims 98, 99, 143, 144, 146-148, 150, 151, and 153-156 are pending.
Claims 148 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Spellberg on 11/29/2021.
The application has been amended as follows: 

	IN THE CLAIMS
In claim 146, the phrase “or decreased” was deleted.

Election/Restrictions
Claims 98, 99, 143, 144, 146, 147, 150, 151, and 153-156 are allowable, the requirement to elect a species of sRNA set forth in the Office action mailed 5/1/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The requirement is hereby withdrawn, and claim 148 is rejoined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment filed 11/12/2021 overcomes the indefiniteness, anticipation, and obviousness rejections of record. Claim 98 requires a step of contacting a sperm with a vesicle comprising an epididymosome loaded with a molecular cargo comprising a synthetic sRNA. This implies an active step in which an epididymosome is loaded with an sRNA that was made in vitro. See definition of “synthetic” at specification page 20. This step is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 98, 99, 143, 144, 146-148, 150, 151, and 153-156 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762. The examiner can normally be reached Monday-Friday 6:30 AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD A. SCHNIZER
Examiner




/RICHARD A SCHNIZER/           Primary Examiner, Art Unit 1635